DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending as amended 10/8/20, and are considered herein.

Specification 
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional Application.

Drawings
	For clarity of record, the drawings of 2/25/20, are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-16 of U.S. Patent No. 10,612,041. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 1: Claim 1 of the patent teaches the delivery of an AAV vector anticipating elements (i) to (iii), and the delivery expressly excludes nucleases.  Clearly from the claim, the same targeted integration occurs. Claims 2, 3, and 10 have minor variations from Claim 1, but similarly provide anticipating steps and structure.
	Claim 2: from the methods of delivery, necessarily non-dividing and dividing cells will be affected.
	Claim 3: the methods are in vivo.
	Claims 4 and 5: at least branched-chain organic aciduria is taught in Claim 1, and FIX in Claims 4 and 11 and the transgenes of Claim 2 including, e.g., alpha-L-iduronidase. 
	Claim 9: wound healing, as exemplified in paragraph 105 of the patent, teaches that it includes, e.g., promoting survival of the cell/neighboring cells, in e.g., liver disease.  As shown in the patent Claim 1, several liver diseases are taught. Thus, the claim is anticipated.
	With regard to Claims 6-8, the patent does not teach anticipating embodiments.
	With regard to Claim 10-20, the patent is precluded from ODP rejections, due to the restriction in the patent’s Application.
	Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so, and expect success, as it is claimed.

Claim Rejections - 35 USC § 112
Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the method finds use in treating a medical condition associated with a gene deficiency”.  It is not clear what is being claimed.  To wit, does the method fix a gene deficiency in an individual, and is it required to effect such therapy in the method?  Is it a method that alters a cell to produce another protein that effects treatment? Is it a method that allows detection of cells that may be later treated?  Is it something else?  The scope of this claim is just not clear because it “finds use” rather than effects, a gene deficiency.
Claim 6 recites “finds use in promoting immunoprophylaxis”.  The scope of such is not clear.  Is it a method that produces immunoprophylaxis in a subject?  Is it a method that produces a cell that produces a protein that produces immunoprophylaxis in a subject?  Is it required to destroy immune cells to a particular epitope?  It is simply not clear for its scope as it “finds use in” rather than produces, immunoprophylaxis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for aav vectors and FIX transgene, does not reasonably provide enablement for the breadth of vector types, and the breadth of genes encompassed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claims 1, 3-6, 8, and 24-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for the polynucleotides all on the same vector, and wherein the vector is AAV, and for FIX or lysosomal storage disorders, does not reasonably provide enablement for treating any genetic disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad, for the use of any viral vector, and treatment of any genetic disorder.  Claim 1 and depending claims simply state “targeted integration of a transgene into the genome of a cell”, the patentable purpose is to correct a disorder (e.g., p. 28 teaches therapeutic agents).  Moreover, while methods of “editing the genome without the use of exogenously provided nucleases” is provided, it is contended below that this broad method of editing is not enabled for any cell type, and thus, is not enabled for a general laboratory use. 
The specification discusses the treatment of FIX deficiency in mice, and broadly discusses homologous recombination at any site with any vector comprising the homology regions and sequence to be inserted. The examples demonstrate AAV delivery of FIX to form a bicistronic albumin-FIX gene in hepatocytes after intravenous delivery. The FIX then enters the bloodstream to deliver enough FIX into the blood to ameliorate the disorder.  Moreover, antecedent basis is given for any vector type, but is not sufficient to overcome the enablement basis herein (e.g., pp. 8-9, discussing broadly any vector, but most discussion is focused on aav vectors).
The Art recognizes that integration efficiencies are generally low for most recombinant viral vectors, though AAV tends to be one of the higher ones but is still too low for most therapeutic applications (e.g., Miller, et al. (2003) “Human Gene Targeting by Adeno-Associated Virus Vectors is Enhanced by DNA Double-Strand Breaks", Molecular and Cellular Biology, 23(10): 3350-57, INTRODUCTION), and goes on to discuss the increased insertion of dsDNA through double-stranded breaks. However, it is also recognized by Applicant (e.g., Barzel, et al. (2015) “Promoterless gene targeting without nucleases ameliorates haemophilia B in mice”, Nature, 517: doi:10.1038/nature 13864 (12 pages)) that they are only guessing that the increased recombination may be due to the viral inverted repeats, encapsidation of ssDNA, or timing and subcellular location of capsid uncoating (e.g., p. 1, col. 2, paragraph 1). However, not all virus vectors utilize ssDNA, not all have AAV inverted repeats, and not all viral vectors have the same timing and subcellular location of capsid uncoating. In fact there exist an unknown number of possible viruses that may be utilized as vectors with some estimates of about 320,000 which may infect mammals alone (e.g., hitp://Awww.virology.ws/2013/09/06/how-many-viruses-on-earth/, “How many viruses on Earth”, 2013, Vincent Racaniello, no journal, No issue, downloaded 11/27/17, 3 pages), of which only a small fraction are even understood to any degree to make them available to be utilized in gene editing of cells. This would mean that thousands of viruses must be tested to determine if they are ssDNA viruses, if they have acceptable ITRs, and where and when their capsids are uncoated. This would mean, assuming arguendo that one virus could be tested a day, to find the working embodiments, over 300,000 days to discover and determine those that have the suggested characteristics required (which applicant admits is only a possible reason). At that point, those that fit the bill would still need to be tested, and even assuming it only 1| day to test each, it would be more than another 300,000 days. Such is considered undue experimentation to enable the breadth claimed.
With regard to the correction of genetic diseases, while Applicant has shown that the use of albumin promoter in liver cells compensates for the low level of integration seen, to correct blood levels of FIX, and thus, also lysosomal storage diseases, there exist many diseases that cannot be corrected by blood levels of enzymes. To wit, for example, cystic fibrosis requires the CFTR, which is membrane bound, and thus, being in the serum would not deliver the enzyme into the cell to then be put into the subcellular location in enough amounts to treat the disease. In this instance, it would require testing to find a sufficiently expressed gene in the particular tissue cells to be corrected, and determining if enough vector is delivered in enough amounts for a long enough period of time to effect correction. Such is considered an undue level of experimentation considering the number of disorders to tested, which essentially is in the hundreds of thousands.
Therefore, given the findings of undue experimentation to enable breadth of the invention claimed, the Artisan would not find the claims enabled for their claimed breadth.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633


/ROBERT M KELLY/Primary Examiner, Art Unit 1631